Appeal dismissed, without costs, insofar as it is by defendant Consolidated Mutual Insurance Company from a judgment of the Supreme Court, Kings County, dated October 30, 1967. Said defendant is not an aggrieved party, since the judgment contains no provisions against it. On appeal by defendant Long Island Insurance Company and cross appeal by plaintiff, said judgment is affirmed, with one bill of costs jointly to plaintiff and defendant Motor Vehicle Accident Indemnification Corporation against Long Island Insurance Company. No opinion. Christ, Acting P. J., Brennan, Rabin, Hopkins and Munder, JJ., concur. [54 Misc 2d 963.]